Citation Nr: 1522908	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a right distal radius (major) fracture, with moderate chondromalacia status-post surgery, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for sarcoidosis, rated as 60 percent disabling for the period from March 24, 2010 to February 3, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from October 1974 to January 1989.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  A review of the VBMS file reveals a February 2015 Appellant's Brief.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The issue of entitlement to a temporary total rating based on the need for convalescence following a June 2010 right wrist surgery has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the issue of entitlement to an increased disability rating in excess of 60 percent for sarcoidosis for the period from March 24, 2010 to February 3, 2012 must be remanded for the issuance of a statement of the case (SOC).  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO denied the Veteran's claim for an increased disability rating in excess of 30 percent for sarcoidosis in an August 2010 rating decision.  The Veteran filed a timely notice of disagreement in October 2010.  In a subsequent May 2012 rating decision, the RO increased the disability rating to 60 percent effective March 24, 2010 and to 100 percent effective February 3, 2012.  Thus, this rating decision resulted in a staged rating and the period prior to the grant of a 100 percent rating remains on appeal as an increased rating claim.  AB v. Brown, 6 Vet. App. 35 (1993).  Under these circumstances, a statement of the case must be issued.

A remand is also necessary to obtain an adequate VA examination for rating the Veteran's right wrist disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was afforded a VA examination in connection with his claim in October 2010, which was more than four years ago.  Although the VA examiner provided range of motion findings for the Veteran's right wrist following 3 repetitions, no initial range of motion measurements were documented.  In addition, while the examiner noted that the Veteran had a right wrist surgery performed in June 2010, she did not state whether the Veteran had any related scars.  The examiner also did not address the question of whether the Veteran has ankylosis of the right wrist.  Lastly, the examiner reported that loss of function due to flare-ups could not be determined without resorting to mere speculation.  However, as she did not provide an explanation for this conclusion, it is inadequate for the purposes of adjudicating the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In addition, the Veteran's representative stated that the October 2010 VA examination is too old to adequately evaluate the Veteran's disability.  See February 2015 Appellant's Brief.  This assertion is supported by evidence of record that suggests the possibility that the Veteran's symptoms may have worsened since the October 2010 VA examination.  During the October 2010 examination, the examiner noted that the Veteran did not use assistive devices and that there were no reported effects on the Veteran's activities of daily living.  In his September 2013 VA Form 9, the Veteran informed VA that he uses a brace for his right wrist and that his disability affects his ability to use the toilet.  The Veteran also indicated that his range of motion may have worsened as he stated that he is unable to straighten his wrist to do activities such as pushups.  See September 2013 VA Form 9.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected residuals of a right distal radius (major) fracture, with moderate chondromalacia status-post surgery.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Furthermore, as part of his initial claim for an increased evaluation the Veteran reported that he was scheduled for surgery on his wrist in June 2010.  In an October 2010 letter, the RO requested that he send in the surgical report.  The Veteran did not do so, but later sent in private treatment records from the facility dated before and after the surgery.  These records must be obtained.

The record also shows that the Veteran receives treatment from the Gulf Coast Veterans Health System.  Updated treatment records should be obtained on remand.

Finally, the Board notes that the issue of entitlement to a temporary total rating based on the need for convalescence following a June 2010 right wrist surgery is inextricably intertwined with the above increased rating claim for a right wrist disability being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, it must be adjudicated prior to the readjudication of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the referred issue of entitlement to a temporary total rating due to convalescence after surgery on a service-connected disability.

2.  Issue a statement of the case addressing the issue of entitlement to an increased disability rating in excess of 60 percent for sarcoidosis for the period from March 24, 2010 to February 3, 2012.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Gulf Coast Veterans Health System dated since February 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, not yet associated with the claims file, to include the private medical facility that conducted the wrist surgery.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a right distal radius (major) fracture, with moderate chondromalacia status-post surgery.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.  An explanation for all opinions must be provided.  

The examiner must report all signs and symptoms necessary for rating the Veteran's right wrist disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis (i.e., favorable or unfavorable) or equivalent functional impairment.  He or she should also document whether there is any impairment of the radius and ulna, including any malunion or nonunion.

The examiner is also asked to evaluate any scars present that are associated with the Veteran's right wrist disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner must discuss any additional functional impairment that the Veteran experiences during a flare-up.  The examiner must also indicate whether there is limitation of motion of the Veteran's fingers of the right hand, or interference with the overall function of the right hand as a result of the service-connected right wrist disability.  The examiner must report range of motion, in degrees, of each of the right hand fingers and note any objective evidence of pain on motion.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


